Case: 10-50158 Document: 00511381581 Page: 1 Date Filed: 02/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 14, 2011
                                     No. 10-50158
                                     No. 10-50160                           Lyle W. Cayce
                                   Summary Calendar                              Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

ALONSO ARREOLA-GARCIA,

                                                   Defendant-Appellant.




                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:05-CR-2302-2
                             USDC No. 3:09-CR-3000-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50158 Document: 00511381581 Page: 2 Date Filed: 02/14/2011

                                    No. 10-50158
                                    No. 10-50160

      Alonso Arreola-Garcia, an illegal alien, appeals (1) the forty-six-month
prison sentence imposed after he pleaded guilty of illegally reentering the United
States after having been deported (No. 10-50160) and (2) the consecutive six-
month sentence imposed upon revocation of the supervised release he was serv-
ing when he committed the illegal reentry (No. 10-50158). We consolidate the
appeals. See United States v. Rodriguez, 564 F.3d 735, 737 (5th Cir. 2009); F ED.
R. A PP. P. 3(b)(2).
      Arreola-Garcia did not object to any procedural or substantive error in
either sentence, so we review them only for plain error. See United States v.
Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009); United States v. Mondragon-
Santiago, 564 F.3d 357, 361 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009); United
States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). To succeed under that
standard, Arreola-Garcia must show an error that is clear or obvious and that
affects his substantial rights, but even so, we will exercise our discretion to cor-
rect any error only if it “seriously affect[s] the fairness, integrity, or public repu-
tation of judicial proceedings.” See Puckett v. United States, 129 S. Ct. 1423,
1429 (2009) (internal quotation marks and citation omitted).
      To the extent that Arreola-Garcia argues that his sentences are not proce-
durally reasonable because the court failed to articulate reasons, he cannot meet
the plain-error standard. In imposing the forty-six-month, within-guidelines
sentence for illegal reentry, the district court explained that it had taken into
account the circumstances of the case, Arreola-Garcia’s personal circumstances,
and the 18 U.S.C. § 3553(a) factors. Where a district court imposes a within-
guidelines sentence, it need not provide a lengthy explanation, Rita v. United
States, 551 U.S. 338, 356 (2007), and the court’s discussion was sufficient. As for
the six-month, within-guidelines sentence after revocation of supervised release,
Arreola-Garcia cannot show that his substantial rights were violated, because
of the great degree of deference this court gives to within-guidelines sentences


                                          2
    Case: 10-50158 Document: 00511381581 Page: 3 Date Filed: 02/14/2011

                                   No. 10-50158
                                   No. 10-50160

and because he does not contend, and nothing in the record suggests, that a
more thorough explanation would have resulted in a different sentence. See
Whitelaw, 580 F.3d at 263 (citing Mondragon-Santiago, 564 F.3d at 364).
      As for substantive reasonableness, Arreola-Garcia challenges the weight
the district court gave to the relevant sentencing factors, but this court will not
reweigh those factors. See Gall v. United States, 552 U.S. 38, 51 (2007). More-
over, the illegal-reentry sentence was at the bottom of the guideline range and
was the sentence that Arreola-Garcia’s counsel requested at sentencing. Thus,
Arreola-Garcia cannot show plain error. See United States v. Campos-Maldona-
do, 531 F.3d 337, 339 (5th Cir. 2008).
      Arreola-Garcia argues that the court should not have ordered his six-
month sentence imposed after revocation of supervised release to run consecu-
tively to his sentence for illegal reentry. A court has the discretion to order con-
secutive sentences in this context, 18 U.S.C. § 3584; United States v. Gonzalez,
250 F.3d 923, 927-29 (5th Cir. 2001); indeed, under the guidelines, consecutive
sentences are preferred, U.S.S.G. § 7B1.3(f) & comment. (n.4). As for Arreola-
Garcia’s argument that the two sentences combined to produce an unreasonable
total prison term, this court has rejected similar arguments. See United States
v. Lopez-Velasquez, 526 F.3d 804, 808-09 (5th Cir. 2008). Accordingly, the court
did not err, plainly or otherwise, in ordering consecutive sentences.
      The appeals are CONSOLIDATED, and the judgments of sentence are
AFFIRMED.




                                         3